DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 6, 2022 has been entered.  Claims 1-20 remain pending in the application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambertin, EP 2017415.
Regarding claim 1, Lambertin teaches a lock assembly comprising: 
one or more racks (25), each rack being configured to move along a linear axis (D1) between a respective extended position (Fig 4) and a respective retracted position (Fig 3) (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04); and 
a drive hub (6) coupled to the one or more racks (Fig 1); 
wherein the drive hub is configured such that, in an extended position of the one or more racks, the drive hub resists a linear force applied to a rack of the one or more racks from 
Regarding claim 2, Lambertin teaches the lock assembly of claim 1, wherein the drive hub (6) is configured such that, in an extended position of each rack (locked position; Fig 4), rotation of the drive hub causes each rack to move along the linear axis (D1) towards the retracted position (unlocked position; [0028]).
Regarding claim 3, Lambertin teaches the lock assembly of claim 1, wherein the one or more racks (25) comprise a first rack (25 right; Fig 2) and a second rack (25 left; Fig 2), wherein the first rack and the second rack are configured to move in opposite directions from their respective extended positions (Fig 4) to their respective retracted positions (Fig 3; [0027]).
Regarding claim 4, Lambertin teaches the lock assembly of claim 1, wherein the drive hub (6) comprises a gear (Fig 2) having one or more teeth (26), each tooth being configured to engage the one or more racks (25; [0047]).
Regarding  claim 5, Lambertin teaches the lock assembly of claim 4, wherein the drive hub (6) is configured such that rotation of the gear drives each rack (25) along the linear axis (D1; [0047, 0048]).
Regarding claim 6, Lambertin teaches the lock assembly of claim 4, wherein each rack (25) comprises a plurality of slots (27), each slot being configured to receive one of the teeth of the gear such that as the gear rotates [0048], successive teeth of the gear engage successive 
Regarding claim 7, Lambertin teaches the lock assembly of claim 6, wherein when each rack (25) moves into the respective extended position (Fig 4), a slot of the rack (27) operates as a detent for a respective tooth (26; Fig 4).
Regarding claim 8,Lambertin teaches the lock assembly of claim 1, wherein the drive hub (6) comprises a lever (each tooth of 28) having one or more arms (Fig 3), each arm being in communication with a respective one of the one or more racks (Fig 3).
Regarding claim 9, Lambertin teaches the lock assembly of claim 8, wherein each rack (25) comprises a slot (unnumbered feature of 25 located between 27) configured receive a pin (tip of each tooth of 28) of a corresponding arm (teeth of 28), wherein as the rack moves between an extended position (Fig 4) and a retracted position (Fig3), the pin moves laterally within the slot.   In the movement of 5 and 6 between Fig 3 and Fig 4, the tip of each tooth of 28 moves laterally in direction D2 to engage or disengage the unnumbered feature of 25 located between 27 while 28 is rotating around.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreoli, US 4802352.
Regarding claim 10, Andreoli teaches a lock assembly comprising: 

a drive hub (3) having one or more engagement means (33), each engagement means configured to engage with the one or more racks (col 3, lines 10-19); 
wherein in an extended position of the rack, at least one of the one or more engagement means is at an angle of less than 45° from the linear axis.  (In Fig 1, Andreoli appears to show this angle.  It is the position of the Examiner the drive hub and racks, after operating and moving to an extended position, will be in generally the same position as Fig 1; the four engagement means engaged with the racks and positioned at an apparent angle of less than 45 degrees from the linear axis).
Regarding claim 11, Andreoli teaches the lock assembly of claim 10, wherein the at least one of the one or more engagement means (33) is at an angle of about 40° from the linear axis.  (In Fig 1, Andreoli appears to show this angle.  It is the position of the Examiner the drive hub and racks, after operating and moving to an extended position, will be in generally the same position as Fig 1; the four engagement means engaged with the racks and positioned at an apparent angle of less than 40 degrees from the linear axis)
Regarding claim 12, Andreoli teaches the lock assembly of claim 10, wherein the drive hub (3) is configured such that rotation of the drive hub drives each rack (1, 2) along the linear axis (Fig 1; col 3, lines 10-19; based on the structure of the lock in Fig 1, the racks are constrained to move outwardly in a linear fashion along the long axis of the apparatus when operated by the drive hub).
Regarding claim 13, Andreoli teaches the lock assembly of claim 12, wherein rotation of the drive hub (3) in a first angular direction causes the one or more racks (1, 2) to move along the linear axis (unnumbered direction; outwardly in Fig 1) towards respective extended positions (Fig 4), and rotation of the drive hub in a second angular direction causes the one or more racks to move along the linear axis towards respective retracted positions (Fig 1; col 3, lines 10-19).
Regarding claim 14, Andreoli teaches the lock assembly of claim 13, wherein the drive hub (3) is configured to rotate in response to operation of a handle (unnumbered feature called a knob; [Abstract]).
Regarding claim 15, Andreoli teaches the lock assembly of claim 10, wherein the one or more racks (1, 2) comprise a first rack (1; Fig 1) and a second rack (2; Fig 1), wherein the first rack and the second rack are configured to move in opposite directions from their respective extended positions (bar lock apparatus depicted in Fig 1 operated to extend the racks, not depicted in a figure) to their respective retracted positions (Fig 1; col 3, lines 10-19).
Regarding claim 16, Andreoli teaches the lock assembly of claim 10, wherein the drive hub (3) comprises a gear (Fig 1; 3 meets the Merriam-Webster definition of gear as a toothed wheel) having one or more teeth (33), each tooth being an engagement means configured to engage the one or more racks (1, 2; Fig 1).
Regarding claim 17, Andreoli teaches the lock assembly of claim 16, wherein each rack (1, 2) comprises a plurality of slots (unnumbered feature; Fig 1), each slot being configured to receive one of the teeth of the gear (33) such that as the gear rotates [Fig 1), successive teeth of the gear engage successive slots of the rack to drive the rack along the linear axis (Fig 1; col 3, lines 10-19).
Regarding claim 18, Andreoli teaches the lock assembly of claim 17, wherein when each rack (1, 2) moves into the respective extended position (bar lock apparatus depicted in Fig 1 operated to extend the racks, not depicted in a figure), a slot of the rack (unnumbered feature; Fig 1) operates as a detent for a respective tooth (33; Fig 1; the unnumbered slots in Fig 1 meet the Merriam-Webster definition of detent as a device for positioning and hold one mechanical part in relation to another in a manner such that the device can be released by force application to one of the parts [in this case a knob or key cylinder; Abstract]).
Regarding claim 19, Andreoli teaches the lock assembly of claim 10, wherein the drive hub (3) comprises a lever (3 meets Merriam-Webster definition of lever as a rigid piece that transmits and modifies force or motion) having one or more arms (unnumbered feature of 33 comprising the extensions the central hub of 3; Fig 20), each arm being an engagement means configured to engage with a respective one of the one or more racks (Fig 1).
Regarding claim 20, Andreoli teaches the lock assembly of claim 19, wherein each rack (1, 2) comprises a slot (unnumbered feature engaged with 3; Fig 1; which meets Merriam-Webster definition of slot as a narrow opening, slit, notch) configured receive a pin (35 the protruding tip of 33 of 3, Fig 20) of a corresponding arm (unnumbered feature of 33 comprising the extensions the central hub of 3; Fig 20), wherein as the rack moves between an extended position (bar lock apparatus depicted in Fig 1 operated to extend the racks, not depicted in a figure) and a retracted position (Fig 1), the pin moves laterally within the slot Fig 1).
 Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered but they are not fully persuasive.
Regarding claim 1, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The structure of Lambertin’s device is capable of performing as the instant invention because it has the structure as claimed.  Lambertin’s apparatus would exhibit a degree of friction (defined in Merriam-Webster as the force that resists relative motion between two bodies in contact) between components (regardless of any amount of lubricant, which serves to reduce friction) which would resist a linear force applied to a rack from moving the rack towards the retracted position (relative motion between two bodies in contact).  
Regarding claim 10, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration a new ground(s) of rejection is made in view of Andreoli (US 4802352) to overcome the amendments made to independent claim 10.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8673.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675